Citation Nr: 0305546	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

(The merits of the claim of entitlement to service connection 
for a low back disorder will be addressed by the Board in a 
decision to be entered at a later time.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty for training from October 
15 to December 16, 1982, and for a period of five days in 
July 1986, plus allowable travel time.  Service connection 
has previously been established for residuals of cervical 
fusion due to a whiplash injury.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision denying a claim to 
reopen the issue of entitlement to service connection for a 
low back disorder by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  This matter was 
previously before the Board, and it is noted that the veteran 
had requested a Board hearing that was to be held in April 
2001, to which she failed to report.  That notwithstanding, 
the Board remanded this appeal to the RO in August 2001 for 
certain development actions, and upon their completion, the 
case has since been returned to the Board for further review.

Based on the conclusion herein reached that new and material 
evidence has been presented to reopen the previously denied 
claim, the Board finds that, prior to addressing the merits 
of the reopened claim, further development, pursuant to 
authority codified at 38 C.F.R. § 19.9(a)(2) (2002) is in 
order.  When it is completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903 (2002).  
After issuing the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  Service connection for a low back disorder was most 
recently denied by the RO in an October 1997 rating decision.  
Notice of the denial was furnished to the veteran in the same 
month, but she did not perfect an appeal.

2.  The evidence received since an October 1997 rating 
decision bears directly and substantially upon the specific 
matter under consideration, it is not duplicative or 
cumulative of previously submitted materials, and by itself 
or in combination with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim to reopen herein at issue.


CONCLUSIONS OF LAW

1.  The RO's decision of October 1997, declining to reopen 
the issue of entitlement to service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in August 2001, primarily because the veteran's claim 
to reopen had not been adjudicated by the RO under the legal 
standard governing the reopening of previously denied claims.  
As part of the remand, the veteran was to be advised of her 
rights to submit additional evidence and argument, and 
afforded a personal hearing.  Readjudication of the claim was 
to be undertaken by the RO, and the veteran and her 
representative were to be afforded a supplemental statement 
of the case and an opportunity to respond thereto.  In 
February 2002, the RO notified the veteran in writing of her 
rights to a hearing and to submit additional 
evidence/argument, following which she asked for assistance 
in obtaining pertinent Reserve records.  Attempts were 
thereafter made to obtain such records and some additional 
records were obtained and added to the claims folder, 
although not all of the records referenced by the veteran 
were secured.  In this regard, it is noted that two separate 
Reserve components advised VA that no further records 
regarding the veteran were available.  Such was followed by 
the readjudication of the claim in question and issuance of a 
supplemental statement of the case.  As the actions sought by 
the Board have been completed in full, and neither the 
veteran, nor her representative, contends otherwise, no 
Stegall violation is found, and the Board will thus address 
the question presented by this appeal.

It is noteworthy that, while this appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into law.  
The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and VA issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
in question.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Notwithstanding the changes brought about by the 
VCAA, the need to ascertain whether VA has fully complied 
with its notice and duty to assist obligations under the VCAA 
is obviated by favorable disposition of the issue now 
presented by this appeal.

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of new and material evidence was modified by a 
regulatory amendment, see 66 Fed. Reg. 45620 (2001), with 
respect to claims to reopen filed on or after August 29, 
2001.  As the claim to reopen at issue in this matter was 
filed in August 1996, the changes in 38 C.F.R. § 3.156 (2002) 
are inapplicable to the instant matter.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty for training, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

The issue of the veteran's entitlement to service connection 
for a low back disorder has previously been the subject of 
final determinations of both the Board and the RO, the most 
recent of which was entered by the RO in October 1997.   
Initially, the Board in February 1991 denied entitlement to 
service connection for a low back disorder on the basis that 
there had been no showing that the veteran had sustained an 
low back injury while on active duty for training.  

In September 1991, the veteran attempted to reopen her claim 
and the RO denied such claim in a rating decision of December 
1991.  Received by the RO in January 1992 were copies of 
service medical records, and in May 1992, additional VA 
treatment records were added to the folder, most of which 
were not previously on file in her claims folder.  An appeal 
of the December 1991 denial was initiated by the veteran in 
April 1992, but because of the receipt of additional 
evidence, further rating action followed in May 1992, when it 
was determined that new and material evidence had not been 
presented to reopen the claim for service connection for a 
low back disorder.  A statement of the case was issued in 
June 1992.  Further action on the part of the veteran to 
perfect her appeal of the December 1991 action is not shown.

In August 1996, the veteran again submitted a claim to reopen 
for service connection for a low back disorder.  The RO 
denied the claim in October 1997 and notice of the denial was 
furnished that same month.  Received by the RO in January 
1998 was a statement from the veteran's treating 
chiropractor, wherein it was noted that there were 
discrepancies in the October 1997 rating decision.  The 
chiropractor's statement was considered by the RO to be a new 
claim to reopen, as opposed to a notice of disagreement, and 
the undersigned concurs, given that neither the veteran nor 
her representative submitted such statement and it does not 
specifically reflect the veteran's disagreement with the 
October 1997 denial or her intent to seek appellate review.  
See 38 C.F.R. §§ 20.200, 20.201, 20.301 (2002).  As such, the 
October 1997 action was rendered final.  38 U.S.C.A. § 7105. 

The question now before the Board is whether new and material 
evidence has been presented to reopen the claim most recently 
denied by the RO in October 1997.  This necessitates a review 
of the evidence submitted prior to and subsequent to the most 
recent, final denial.  

On file at the time of October 1997 decision were medical and 
administrative records compiled by the service department 
indicating that, in July 1986, the veteran was involved in a 
motor vehicle accident while on authorized travel following a 
period of active duty for training.  The police report 
relating to the motor vehicle accident, as well as records 
relating to emergency room treatment received by the veteran 
at the time of such accident were also then on file, neither 
of which noted any complaints or findings specifically 
involving the low back.  

Records of examination and treatment compiled by VA and non-
VA medical professionals note that the veteran was treated 
for a "severe back and neck strain" in August 1986 by 
Irving A. Raphael, M.D.  Outpatient treatment records from 
Dr. Raphael dated between July 1986 and January 1988 do not, 
however, discuss treatment for a low back disorder.  Indeed, 
it was not until February 1988 that the veteran complained of 
low back pain, with examination and testing then and later 
yielding various diagnoses, including chronic low back pain, 
lumbar strain, and intervertebral disc disease of the lumbar 
spine, with herniation of the L5-S1 disc.  One treating 
chiropractor, George Cunningham, D.C. offered opinions on 
more than one occasion that the veteran's low back disorders, 
manifested by lumbar strain and a herniated L5-S1 
intervertebral disc, were the result of her motor vehicle 
accident of July 1986.  Also then of record was a December 
1989 finding of an arbitrator in a no-fault arbitration 
proceeding that, despite an opinion from a medical examiner 
that the veteran's lumber complaints were unrelated to the 
vehicle accident in July 1986, his conclusion was the 
veteran's lumbar disorder(s) were causally related to the 
July 1986 mishap.  

Evidence presented since entry of the rating decision in 
October 1997 consists of service medical records, some of 
which duplicate others previously on file, but there are two 
reports of medical history taken at the time of Reserve 
medical examinations in October 1982 and February 1987, which 
were not previously on file.  Those records disclose no 
complaint of back pain in October 1982, but reflect a 
notation of recurrent back pain and ongoing treatment of a 
strain in February 1987.  Also submitted are examination and 
treatment records prepared by VA and non-VA sources relating 
to the veteran's low back disorder, among which is a 
duplicate copy of a treating physician's statement of August 
1986.  As well, statements, dated in 1997, 1998, and 2000, 
are on file, wherein Dr. Cunningham reiterates his previously 
voiced opinion that the veteran's multiple low back disorders 
are the direct result of her July 1986 motor vehicle 
accident.  There is also on file a September 1988 medical 
report from S. A. Companion, D.C., that was not previously of 
record.  Therein, Dr. Companion opined that symptoms of a 
bulging L-5 intervertebral disc were causally related to her 
July 26, 1986 motor vehicle accident.  

Clearly, that evidence which is duplicative of prior evidence 
is not "new," to include those service medical and private 
treatment records which were previously on file or which are 
cumulative of previous opinions voiced by the same examiner, 
such as the opinions of Dr. Cunningham.  The remainder is 
new, in the sense that such items were not previously before 
agency adjudicators, and of that evidence, it is found that 
the September 1988 opinion of Dr. Companion is material.  
While it is noted that Dr. Companion offered a  June 1989 
statement that was received by the RO in June 1989 and 
considered in connection with a prior, final rating 
determination, he did not therein opine as to the existence 
of a causal nexus between the veteran's existing low back 
disorder and her July 1986 injury while on active duty for 
training.  That was accomplished only through the September 
1988 report, which was received by VA in August 2000.  

Dr. Companion's opinion of September 1988 must be presumed as 
credible and true, solely for purposes of determining whether 
new and material evidence has been presented.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As the credibility of 
that evidence is presumed at this stage, the undersigned 
addresses only the issue of the competency of Dr. Companion's 
opinion.  In this regard, it is apparent that, as the 
veteran's treating chiropractor, he was in possession of the 
requisite medical training and background, as well as having 
had the opportunity to evaluate the veteran over a period of 
time, so as to permit him to offer an opinion as to the 
veteran's medical status, inclusive of the nature and 
etiology of her low back disorder.  Also, no undue reliance 
by Dr. Companion as to the veteran's medical history in 
reaching his December 1988 opinion is found, notwithstanding 
the fact that the veteran's denial of a history of low back 
pathology prior to the July 1986 accident was a single factor 
among many which Dr. Companion considered.  Any question 
regarding the probative value of such opinion is not a matter 
for consideration at this juncture, but is for review only 
after the reopening of the claim and the merits of the 
reopened claim are addressed.  

On the basis of the foregoing, it follows that Dr. 
Companion's September 1988 statement bears directly and 
substantially upon the specific matter under consideration, 
it is not duplicative of prior evidence or cumulative of 
previously submitted materials, and, by itself or in 
combination with the evidence previously submitted, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim to reopen for service 
connection for a low back disorder.  
Thus, such evidence is found to constitute new and material 
evidence under 38 C.F.R. § 3.156(a), and to that extent, the 
previously denied claim is reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a low back 
disorder.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

